oo department of the treasury internal_revenue_service washington d c uniform issue list tep dollar_figurea lt3 tax_exempt_and_government_entities_division date aug rk kk kk legend taxpayera taxpayerb date date date date company w trust y amount z t percent ine ee ee ee dear applicant this is in response to a letter_ruling request dated date submitted on your behalf by your authorized representative under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date prior to attaining age taxpayer a was survivied by his spouse taxpayer b at his death taxpayer a maintained an individual_retirement_account ira with company w prior to his death taxpayer anamed a_trust trust y trust which was created on date as the beneficiary of his ira under the terms of trust y taxpayer b became the sole trustee of trust y upon taxpayer a’s death paragraph v of the trust provides in pertinent part that upon taxpayer a’s death the trustee shall divide the trust estate including all property received into two parts each part to be administered as a separate trust to be known repectively as the survivor's trust and decedent’s trust paragraph vi of the trust provides in pertinent part that all the net_income from the survivor's trust shall be distributed to taxpayer b during her lifetime taxpayer b’s lifetime she shall have a general power to appoint the principal and any income of the survivor's trust or any part thereof to herself upon the death of taxpayer b she shall have the general power to appoint the principal and any undistributed_income of the survivor's trust or any part thereof to her estate or any person or persons or to the decedent’s trust in addition during wa any remaining unappointed property is to be held in further trust for the benefit of taxpayer a’s issue paragraph vii of the trust provides that all the net_income from the decedent's trust shall be distributed to taxpayer b during her lifetime taxpayer b shall receive as much of the principal as the trustee in its sole discretion deems necessary to provide for her support in addition during taxpayer b’s lifetime she shall have the noncumulative right to appoint the principal and any undistributed_income of the decedent's trust to herself or to any person or persons only to the extent of the greater of amount z dollars or t percent of the aggregate value of the trust estate upon the death of taxpayer b any remaining trust property shall be part of the trust for taxpayer a’s issue paragraph v c of the trust provides that in the event property is received by the trustee either by inter_vivos or testamentary transfer and directions are contained in the instrument of transfer for allocation to or between the survivor’s trust and the decedent’s trust then the trustee shall make allocation in accordance with such directions anything to the contrary notwithstanding in the event no specific instructions are given as to allocation such property as is received from a source other than the trustors or either of them shall be placed in the survivor’s trust based upon the beneficiary designation of the ira and the language in the trust requiring that the ira be allocated to the survivor’s trust all of the assets of the ira shall fund the survivor's trust the trustees have fully funded the decedent’s trust with other assets taxpayer b intends pursuant to subparagraph vi b of the trust to appoint all of the assets of the decedent's ira funding the survivor's trust to herself taxpayer b then intends to transfer such assets into an ira maintained in her own name said actions will occur no later than date based on the above facts and representations you through your authorized representative request a letter_ruling that you will not be required to include in your gross_income for federal tax purposes proceeds which will be distributed from the decedent’s ira to the trust subsequently allocated to survivor's trust subsequently appointed by and paid to you as taxpayer b and finally transferred into an individual_retirement_account maintained in your own name within sixty days of the date of distribution from the decedent’s ira in the year such assets will be distributed to you sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 does not apply toa rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an individual_retirement_account to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an individual_retirement_account other than an endowment_contract for the benefit of such individual not later than the day after the day on which he or she receives the payment of distribution sec_408 of the code provides that sec_408 of the code does not apply to any transfer described in subparagraph d a i if at any time during the year period ending on the day of such receipt such individual received any other amount described in that subparagraph from an individual_retirement_account or an individual_retirement_annuity which was not includible in his or her gross_income because of the application of sec_408 sec_408 of the code provides that in the case of an inherited individual_retirement_account sec_408 shall not apply to any amount received by an individual from such an account and no amount transferred from such account to another individual_retirement_account shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an individual_retirement_account for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an individual_retirement_account shall be treated as inherited if the individual for whose benefit the account or annuity is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 q a a-5 a of the final and temporary regulations see federal_register date provides in relevant part that the surviving_spouse of an individual may elect to treat the spouse’s entire_interest as a beneficiary in an individual's ira or the remaining part of such interest if distribution thereof has commenced to the spouse as the spouse’s own ira this election is permitted to be made at any time after the individual’s date of death if the surviving_spouse makes such an election the required_minimum_distribution for the calendar_year of the election and each subsequent calendar_year is determined under sec_401 of the code with the spouse as the ira owner and not sec_401 with the surviving_spouse as the deceased ira owner's beneficiary sec_1 q a a-5 c of the final and temporary regulations provides that if the surviving_spouse makes such an election the surviving_spouse shall then be considered the ira owner for whose benefit the trust is maintained for purposes under the code sec_1_408-8 q a a-5 a of the final and temporary regulations provides in relevant part that in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the final regulations under sec_1_408-8 provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his or her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate generally if the proceeds of a decedent’s ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent’s surviving_spouse as beneficiary of the trust said surviving_spouse shall be treated as having received the ira proceeds from the trust _ ‘ and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent’s trust who pays the ira proceeds to herself pursuant to the terms of the trust which provide that the trust estate is to be paid to said surviving_spouse outright and free of trust upon the demand of the surviving_spouse which surviving_spouse then receives the ira proceeds and rolls them into an ira set up and maintained in her name in this case taxpayer b is the sole trustee of the trust which upon the death of taxpayer a was divided by the trustee into two parts survivor’s trust and decedent’s trust pursuant to the terms of the trust and the designation of beneficiary form all of taxpayer a’s ira is to be allocated to survivor’s trust taxpayer b intends to exercise her right to appoint all of the assets of the decedent's ira to herself taxpayer b will then roll over the ira proceeds to an ira set up and maintained in her own the name said rollover will occur within days of the date on which the ira proceeds are distributed from the decedent’s ira under this set of facts the service will not apply the general_rule set forth above thus with respect to your ruling requests the service concludes as follows taxpayer b will not be required to include in income for federal tax purposes proceeds which will be distributed from the decedent's ira to trust y subsequently allocated to survivor's trust subsequently appointed by and paid to her as the decedent’s surviving_spouse and finally transferred into an individual_retirement_account maintained in her name within sixty days of the date of distribution from the decedent's ira in the year such assets will be distributed to her no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it code provides that it may not be used or cited as precedent sec_61 k of the this letter_ruling assumes that all of the iras referenced herein will meet the requirements of code sec_408 to the extent applicable at all times relevant thereto o- frances v sloan manager employee_plans ’ technical group
